This decision was not selected for publication in the New Mexico Appellate Reports. Please see Rule
     12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also note that
     this electronic decision may contain computer-generated errors or other deviations from the official
     paper version filed by the Supreme Court.

 1         IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

 2 Filing Date: October 19, 2017

 3 STATE OF NEW MEXICO,

 4          Plaintiff-Appellee,

 5 v.                                                                     NO. S-1-SC-35577

 6 BRYCE L. FRANKLIN,

 7          Defendant-Appellant.

 8 APPEAL FROM THE DISTRICT COURT OF CIBOLA COUNTY
 9 George P. Eichwald, District Judge

10 Hector H. Balderas, Attorney General
11 John J. Woykovsky, Assistant Attorney General
12 Albuquerque, NM

13 for Appellee

14 L. Helen Bennett, P.C.
15 Linda Helen Bennett
16 Albuquerque, NM

17 for Appellant

18                                             DECISION

19 NAKAMURA, Chief Justice.
 1   {1}   Defendant Bryce Franklin was convicted of first degree murder and other

 2 offenses. He was sentenced to life imprisonment, plus seven and one-half years to

 3 be run consecutively and appeals directly to this court. N.M. Const. art. VI, § 2; Rule

 4 12-102(A)(1) NMRA. Franklin contends that his convictions should be reversed and

 5 his case remanded for dismissal of the charges because “the district court erred in

 6 denying [his] multiple motions to dismiss for violations of his constitutional right to

 7 a speedy trial.” We reject this challenge and affirm his convictions. We issue this

 8 non-precedential decision because Franklin raises no questions of law that New

 9 Mexico precedent does not already sufficiently address. Rule 12-405(B)(1) NMRA.

10 I.      BACKGROUND

11   {2}   What follows is only a brief overview of the events in Franklin’s case.

12 Additional facts will be presented as necessary in the course of our discussion. On

13 December 1, 2012, the police discovered the corpse of Fernando Enriquez at the

14 bottom of a collapsed lava tube (a large hole) in El Malpais National Monument,

15 which is in west-central New Mexico. Information the police received indicated that

16 Franklin had killed Enriquez. When police discovered Enriquez’s corpse and

17 received the information linking Franklin to Enriquez’s death, Franklin was already

18 incarcerated for violating probation in an entirely unrelated matter and was serving

19 the approximately five remaining years of a nine-year sentence. A warrant to arrest


                                              2
 1 Franklin for the suspected killing of Enriquez was served on Franklin at the Cibola

 2 County Detention Center where he was already imprisoned.

 3   {3}   On December 17, 2012, Franklin was indicted for the murder of Enriquez. On

 4 December 26, 2012, Franklin filed a pro forma demand for a speedy trial. During

 5 pretrial proceedings, Franklin filed two almost-identical motions to dismiss for

 6 violation of his right to a speedy trial: the first was filed on May 1, 2014 and the

 7 second was filed on November 17, 2014.

 8   {4}   Franklin’s trial commenced on August 10, 2015, roughly thirty-two months

 9 after he was indicted. The district court finally adjudicated the speedy-trial issue at

10 the outset of trial. After both parties presented argument, the district court denied the

11 motion. The court concluded that (1) Franklin’s case is complex; (2) Franklin

12 asserted his right to a speedy trial; (3) the delay was attributable to administrative

13 difficulties; and (4) Franklin was not prejudiced by the delay as he was incarcerated

14 for other matters during the entire period of delay. Franklin contends that the court

15 was wrong when it concluded that his speedy trial rights were not violated.

16 II.     DISCUSSION

17   {5}   We use the four-factor test articulated in Barker v. Wingo, 407 U.S. 514 (1972)

18 “[t]o determine whether the accused has been deprived of his speedy trial right.”

19 State v. Samora, 2016-NMSC-031, ¶ 9, 387 P.3d 230. We consider “(1) the length


                                               3
 1 of delay in bringing the case to trial, (2) the reasons for the delay, (3) the defendant’s

 2 assertion of the right to a speedy trial, and (4) the prejudice to the defendant caused

 3 by the delay.” Id. (internal quotation marks and citations omitted). “The Court

 4 weigh[s] these factors according to the unique circumstances of each case in light of

 5 the [s]tate and the defendant’s conduct and the harm to the defendant from the delay.”

 6 Id. (alteration in original) (internal quotation marks and citations omitted). “In

 7 reviewing a district court’s ruling on a speedy trial violation claim, we defer to the

 8 court’s findings of fact, and we weigh and balance the Barker factors de novo.” Id.

 9 (internal quotation marks and citation omitted).

10 A.      Length of Delay

11   {6}   “The first factor . . . has a dual function: it acts as a triggering mechanism for

12 considering the four Barker factors if the delay crosses the threshold of being

13 ‘presumptively prejudicial,’ and it is an independent factor to consider in evaluating

14 whether a speedy trial violation has occurred.” State v. Serros, 2016-NMSC-008,

15 ¶ 22, 366 P.3d 1121. “We have established benchmarks for presumptively prejudicial

16 delay according to the complexity of a case: one year for a simple case, 15 months

17 for a case of intermediate complexity, and 18 months for a complex case.” Id.

18   {7}   The district court found that Franklin’s case is complex. This determination

19 is not challenged on appeal and we defer to that finding. See State v. Thomas,


                                               4
 1 2016-NMSC-024, ¶ 11, 376 P.3d 184 (observing that appellate courts defer to the

 2 trial court’s finding regarding the complexity of any given case, as long as that

 3 finding is supported by substantial evidence). We must next determine the length of

 4 the delay.

 5   {8}   “The right to a speedy trial is implicated when the putative defendant becomes

 6 an ‘accused.’” Salandre v. State, 1991-NMSC-016, ¶ 13, 111 N.M. 422, 806 P.2d

 7 562, holding modified on other grounds by State v. Garza, 2009-NMSC-038, ¶ 22,

 8 146 N.M. 499, 212 P.3d 387. A putative defendant becomes an “accused” upon the

 9 “filing of a formal indictment or information or arrest and holding to answer.” State

10 v. Urban, 2004-NMSC-007, ¶ 12, 135 N.M. 279, 87 P.3d 1061 (internal quotation

11 marks and citation omitted). This is because “indictment, or the actual restraints of

12 arrest and holding for charges, implicates the speedy trial guarantee.” Salandre,

13 1991-NMSC-016, ¶ 14 (emphasis and footnote omitted).

14   {9}   The warrant to arrest Franklin for killing Enriquez was served on Franklin on

15 December 3, 2012. At that time, Franklin was already incarcerated and serving a

16 sentence on other criminal matters. Thus, Franklin’s liberty was not additionally

17 restricted when he received the arrest warrant and any adverse consequences he

18 experienced due to incarceration did not arise as a consequence of the arrest warrant.

19 Accordingly, we measure the length of delay in Franklin’s case not from the date the


                                              5
 1 arrest warrant was served but from the date he was indicted: December 17, 2012. See

 2 State v. Haar, 1990-NMCA-076, ¶ 18, 110 N.M. 517, 797 P.2d 306 (holding that the

 3 defendant’s speedy trial right attached upon the filing of the indictment and not upon

 4 his arrest for other charges). Franklin agrees that the length of delay should be

 5 measured from the date of indictment.

 6   {10}   Franklin’s trial commenced on August 10, 2015. The delay from indictment

 7 to trial is two years, seven months, and twenty-four days, or roughly thirty-two

 8 months. This delay stretched fourteen months beyond the eighteen-month benchmark

 9 for complex cases and is, therefore, presumptively prejudicial.                Serros,

10 2016-NMSC-008, ¶ 22.

11   {11}   We must next decide what weight to attribute to this delay. The district court

12 offered no conclusion on this question. Franklin contends that the length of delay

13 should weigh heavily against the State. Precedent points to a different conclusion.

14   {12}   In Thomas, we determined that a twenty-six month delay in a complex case

15 weighed against the state, but not heavily. 2016-NMSC-024, ¶¶ 9, 12. In State v.

16 Taylor, the Court of Appeals was confronted with a simple case and delay of twenty-

17 three and one-half months. 2015-NMCA-012, ¶¶ 8-9, 343 P.3d 199. The Court

18 observed that this delay was “nearly twice as long as the twelve-month threshold for

19 simple cases[,]” and, therefore, held that the period of delay weighed “heavily against


                                               6
 1 the [s]tate.” Id. ¶ 9. In State v. Moore, the Court of Appeals reiterated that a “delay

 2 approximately twice as long as the threshold weighs heavily against the [s]tate[,]” and

 3 weighed the forty-six-month delay in the complex case heavily against the state.

 4 2016-NMCA-067, ¶ 11, 378 P.3d 552. Delay two times the eighteen-month

 5 benchmark for a complex case weighs heavily against the state. Delay beyond the

 6 eighteen-month benchmark but that is not quite two times the benchmark weighs

 7 against the state, but not heavily.

 8   {13}   In Franklin’s case, the thirty-two month delay was four months shy of twice the

 9 eighteen-month benchmark. Therefore, we weigh the length of delay factor against

10 the State, but not heavily.

11 B.       Reasons for the Delay

12   {14}   “The second factor in the Barker analysis, the reason for the delay, requires a

13 court to evaluate the reason the government assigns to justify the delay.” Serros,

14 2016-NMSC-008, ¶ 29 (internal quotation marks and citations omitted).               We

15 recognize four types of delay and attribute a different weight to each type: (1)

16 justified delay for valid reasons, such as a missing witness, is weighed neutrally; (2)

17 negligent or administrative delay is weighed slightly against the state; (3) bad faith

18 delay is weighed heavily against the state; and (4) delay caused by the defense weighs




                                               7
 1 against the defendant.       Serros, 2016-NMSC-008, ¶ 29; State v. Spearman,

 2 2012-NMSC-023, ¶ 25, 283 P.3d 272.

 3   {15}   The district court found that “the reason for delay was administrative” but did

 4 not explain this finding or state how the reasons for delay factor weighed in the final

 5 balance. The State concedes that the reasons for delay were administrative or

 6 negligent and weigh slightly against it. As the following analysis shows, this

 7 concession is appropriate.

 8   {16}   The delay in this case can be divided into four discrete periods discussed

 9 below. See Samora, 2016-NMSC-031, ¶ 12 (grouping the total delay into discrete

10 periods and evaluating what weight to attribute each grouping so as to resolve the

11 issue of which party the reasons for delay weighs against and how heavily).

12 1.       December 17, 2012 to September 16, 2013

13   {17}   Franklin was indicted on December 17, 2012, and his case was joined with

14 Clifford Bearden’s case that same day. Bearden was present for the shooting,

15 witnessed the murder, was charged with murder and conspiracy, and ultimately

16 agreed to testify against Franklin. On January 9, 2013, the district court entered a

17 scheduling order setting trial for April 22, 2013. On January 10, 2013, Franklin

18 excused the initial trial judge. Another judge from the Thirteenth Judicial District

19 who did not normally preside at the Cibola County Courthouse was assigned.


                                               8
 1   {18}   On February 22, 2013, a pretrial conference was scheduled for May 2, 2013.

 2 At that pretrial conference, Bearden’s counsel alerted the court that Franklin’s and

 3 Bearden’s cases might need to be severed. Franklin’s counsel went further and

 4 insisted that the cases had to be severed. The judge instructed the parties to file a

 5 motion to sever and emphasized that he wished to avoid scheduling joint settings if

 6 the cases would be severed. The judge also explained that there was a limited amount

 7 of court time and space available and did not want to dedicate that time and space to

 8 matters that could not move forward. Lastly, the court informed the parties that

 9 Franklin’s case would not be heard in calendar year 2013, but would likely be set for

10 spring 2014 because the court had other homicide trials to hear.

11   {19}   Bearden’s counsel filed the motion to sever on June 26, 2013, nearly two

12 months after the pretrial hearing. At the same time, Bearden’s counsel also filed a

13 notice of unavailability for July and early August 2013. Franklin concurred with the

14 motion to sever. The court heard the motion on August 22, 2013, two months after

15 it was filed and at a time when Bearden’s counsel was available. It granted the

16 motion on September 9, 2013, and entered an amended order on September 16, 2013,

17 severing Franklin’s and Bearden’s cases.

18   {20}   Franklin must have understood that his decision to excuse the first trial

19 judge—who had entered a scheduling order based on her availability—and his


                                              9
 1 decision to concur in severing his case from Bearden’s—which would require

 2 scheduling individual case settings—would necessarily cause delay.                   The

 3 unavailability of Bearden’s counsel also contributed to the delay. Additionally, the

 4 judge emphasized that any rescheduling would necessarily produce delay as there was

 5 limited court time and space and because he was not the presiding judge at the Cibola

 6 County Courthouse. Accordingly, both parties knew that any justified delays would

 7 likely be compounded by circumstances beyond the control of the parties or the court.

 8 For these reasons, we conclude that this nine-month period of delay weighs neutrally

 9 as the type of delay that might occur in any case.               See State v. Moreno,

10 2010-NMCA-044, ¶ 13, 148 N.M. 253, 233 P.3d 782 (concluding that delay during

11 which a case moves forward with customary promptness should not be held against

12 either party).

13 2.       September 16, 2013 to May 13, 2014

14   {21}   No activity occurred in Franklin’s case from September 16, 2013 until January

15 2014, when a new prosecutor took over the case. On February 14, 2014, the State

16 requested that the court set a pretrial conference and trial date. Two and one-half

17 weeks later, a pretrial conference was set for May 13, 2014. On May 1, 2014,

18 Franklin filed his first motion to dismiss on grounds that his right to a speedy trial had

19 been violated. On May 12, 2014, the State filed a response to this motion. On the


                                               10
 1 morning of May 13, 2014, the court entered a scheduling order titled “Notice of

 2 Definite Trial Scheduling Order and Discovery Order.” The order set the trial for

 3 December 9, 2014. The pretrial conference commenced a few hours after the court

 4 set the December trial date. At the conference, the court handed Franklin’s counsel

 5 the notice of definite trial scheduling order and informed Franklin that his motion to

 6 dismiss and any other outstanding motions would be addressed at a later date. The

 7 court also informed the parties that it would reserve two to four weeks in December

 8 2014 to try all of the cases arising from Enriquez’s killing—in addition to the charges

 9 filed against Franklin and Bearden, the State also brought charges against Franklin’s

10 mother and sister for tampering with evidence related to Enriquez’s murder—and

11 identified the order in which the various trials would proceed. At the conclusion of

12 the hearing, Franklin stated that, for the record, he wished to renew his demand for

13 a speedy trial.

14   {22}   The change in prosecutors led to the inactivity during this eight-month period.

15 Nothing happened at all in Franklin’s case between mid-September 2013 and January

16 2014, a four-month time period. The State finally took action to make case progress

17 in mid-February 2014, a month after the new prosecutor was assigned to the case. It

18 took until mid-May 2014, another three months, to get a trial date. We attribute this

19 eight-month period of delay to the State, and weigh it slightly against the State as


                                              11
 1 administrative delay. See State v. Gallegos, 2016-NMCA-076, ¶¶ 12-13, 387 P.3d

 2 296 (weighing a period of delay in which the defendant’s case “did not move forward

 3 at all” against the state as “negligent and/or administrative delay”).

 4 3.       May 14, 2014 to May 18, 2015

 5   {23}   On May 14, 2014, the State learned that certain physical evidence had not been

 6 submitted to the New Mexico Forensic Laboratory due to an oversight by the state

 7 police. Two months later, on July 14, 2014, the state police rectified the oversight

 8 and submitted the evidence to the laboratory. On October 22, 2014, the State learned

 9 that, due to understaffing, the laboratory required an additional four to six weeks to

10 fully process the evidence.

11   {24}   On October 27, 2014, the State filed a motion to continue the trial explaining

12 that the laboratory results were expected to become available shortly before the

13 December 9, 2014 trial date. Therefore, the State posited that the best course of

14 action was to postpone the trial to ensure availability of the evidence at trial. On

15 November 3, 2014, the State filed a request for a hearing on this motion.

16   {25}   On November 12, 2014, the State issued a series of subpoenas for its trial

17 witnesses informing them of the December 9, 2014 trial date. One of those subpoenas

18 was sent to Agent Nathan Lucero. Five days after the subpoenas were issued, on

19 November 17, 2014, Franklin filed another motion to dismiss for violation of his right


                                              12
 1 to a speedy trial. That same day, the State filed a supplemental motion to continue

 2 the trial explaining that Agent Lucero is “a critical witness in this case” and would

 3 be unable to appear at the December 9, 2014 trial due to mandatory training that

 4 could not be rescheduled. Only a few hours after the State filed its supplemental

 5 motion to continue trial, Franklin filed a response arguing that the State’s initial

 6 motion and supplemental motion to continue the trial should be denied. Franklin

 7 pointed to his motions to dismiss for violation of his right to a speedy trial and

 8 asserted that continuing the trial would violate his speedy-trial rights. On November

 9 19, 2014, the State filed a response to Franklin’s November 17, 2014 motion to

10 dismiss and asked the court to deny the motion.

11   {26}   On November 21, 2014, an additional pretrial conference was conducted at

12 which the parties were given an opportunity to present their positions on the State’s

13 motion and supplemental motion to continue trial. Franklin emphasized the “speedy

14 trial issues” and asked the court to deny the motion. The court rejected this request

15 and continued the trial as it believed doing so was the only way to ensure fairness.

16 The court made clear, however, that any future requests by the State to continue trial

17 would be denied. The court was uncertain when trial might be reset, and once more

18 noted that limitations on court time and space made scheduling blocks of time for a

19 trial difficult.


                                             13
 1   {27}   On December 1, 2014, the district court entered a written order continuing the

 2 trial due to the unavailability of Agent Lucero. On December 9, 2014, the court

 3 entered a scheduling order which indicated that the court would schedule a trial date

 4 as soon as a courtroom became available and reiterated that any additional trial

 5 continuances requested by the State would be denied. On January 13, 2015, the court

 6 filed a notice that trial had been set for May 18, 2015, and “faxed/mailed” a copy of

 7 the notice to the parties.

 8   {28}   The delay caused by the evidence processing oversight—a seven-month period

 9 stretching from May 14, 2014 when the oversight was discovered to shortly before

10 the December 9, 2014 trial date when the laboratory estimated that the evidence

11 would be available—was occasioned by mistake. This delay is negligent and/or

12 administrative delay, which is weighed slightly against the State. See Spearman,

13 2012-NMSC-023, ¶ 25 (“Negligent or administrative delay is weighed against the

14 [s]tate . . . but such a reason is not weighed heavily.”). The delay caused by Agent

15 Lucero’s unavailability—a five-month period stretching from the December 9, 2014

16 trial date which was canceled due to Agent Lucero’s unavailability to May 18, 2015,

17 the first available trial date after the court canceled the December trial—is weighed

18 neutrally. See id. (“[A] valid reason, such as a missing witness, should serve to




                                              14
 1 justify appropriate delay.” (internal quotation marks and citation omitted). On

 2 balance, this twelve-month period of delay is weighed slightly against the State.

 3 4.       May 18, 2015 to August 10, 2015

 4   {29}   On February 17, 2015, a little over a month after the court reset the trial for

 5 May 18, 2015, defense counsel filed a motion to continue trial in which he explained

 6 that a teaching engagement in New York conflicted with the May trial date. On

 7 February 20, 2015, the court granted Franklin’s motion to continue trial and reset the

 8 trial date for August 10, 2015. The trial finally commenced on August 10, 2015.

 9   {30}   The delay of three months, from May 18, 2015 to August 10, 2015, was a result

10 of defense counsel’s personal obligations. Normally, such delay would weigh against

11 Franklin. See Serros, 2016-NMSC-008, ¶ 29 (“[D]elay caused by the defense . . .

12 weighs against the defendant.” (internal quotation marks and citation omitted)).

13 However, the only reason that the trial was scheduled for May 18, 2015 was due to

14 the State’s varying continuance requests. Therefore, it is fair to conclude that the

15 delay precipitated by defense counsel was itself the product of the delay caused by

16 the State. We conclude that this three-month period of delay weighs neutrally.

17 5.       Balancing the four discrete periods

18   {31}   The delay in this case totaled thirty-two months and has been divided into four

19 periods. The delay arising from periods one and four weighs neutrally and amounts


                                              15
 1 to twelve months. The delay arising from periods two and three weighs slightly

 2 against the State and totals twenty months. On balance, the reasons for the delay

 3 weigh slightly against the State.

 4 C.       Assertion of the Right to Speedy Trial

 5   {32}   The district court found that Franklin did assert his right to a speedy trial but

 6 offered no specific finding as to how forcefully Franklin asserted the right or how this

 7 factor should be weighed. Franklin’s assertions consisted of written motions and oral

 8 assertions at hearings. Franklin filed a written pro forma demand for speedy trial on

 9 December 26, 2012. Sixteen months later, on May 1, 2014, Franklin filed a motion

10 to dismiss for violation of his right to a speedy trial. At the May 13, 2014 pretrial

11 conference, Franklin orally noted for the record that he wished to renew his demand

12 for a speedy trial. Six and one-half months later, on November 17, 2014, Franklin

13 filed another motion to dismiss for violation of his right to a speedy trial. This

14 motion was identical to the May 1, 2014 motion in nearly every way except that the

15 dates were adjusted to reflect the passage of additional time. Franklin also orally

16 raised the issue of his speedy trial rights at the hearing on November 21, 2014 and at

17 the outset of trial on August 10, 2015 when the court finally addressed the issue.

18   {33}   Franklin does not specify how this factor should be weighed but asserts only

19 that he “repeatedly and vigorously asserted his right to a speedy trial.” The State


                                               16
 1 contends that this factor should be weighed in Franklin’s favor, but not heavily.

 2 Franklin sufficiently asserted his right to a speedy trial to weigh the assertion of the

 3 right factor in his favor. See Spearman, 2012-NMSC-023, ¶¶ 32-33 (weighing the

 4 assertion of the right factor against the state where the defendant filed an initial pro

 5 forma motion to dismiss based on speedy trial grounds as well as a later, additional

 6 motion to dismiss). But because the district court found no reason to weigh this

 7 factor heavily in Franklin’s favor, we too decline to do so. See State v. Vigil-Giron,

 8 2014-NMCA-069, ¶ 37, 327 P.3d 1129 (weighing the assertion of the right factor

 9 heavily in the defendant’s favor because “[t]he district court found that [the

10 d]efendant ha[d] vociferously asserted her right to a speedy trial . . .” (third alteration

11 in original) (internal quotation marks and citation omitted)). We conclude that this

12 factor weighs slightly in Franklin’s favor, which is merely another way of saying it

13 weighs only slightly against the State.

14 D.       Prejudice

15   {34}   “This Court must analyze three separate interests to determine whether [the

16 d]efendant suffered prejudice: (i) to prevent oppressive pretrial incarceration; (ii) to

17 minimize anxiety and concern of the accused; and (iii) to limit the possibility that the

18 defense will be impaired.” Samora, 2016-NMSC-031, ¶ 21 (internal quotation marks

19 and citation omitted). “[The d]efendant must make a particularized showing of


                                               17
 1 prejudice to demonstrate a violation of any of the three interests.” Id. We weigh the

 2 first two “factor[s] in the defendant’s favor only where the pretrial incarceration or

 3 the anxiety suffered is undue.” Garza, 2009-NMSC-038, ¶ 35. “The oppressive

 4 nature of the pretrial incarceration depends on the length of incarceration, whether the

 5 defendant obtained release prior to trial, and what prejudicial effects the defendant

 6 has shown as a result of the incarceration.” Serros, 2016-NMSC-008, ¶ 89 (internal

 7 quotation marks and citation omitted). “The third type of prejudice is the most

 8 serious. Again, however, it is necessary for a defendant to substantiate this type of

 9 prejudice.” Garza, 2009-NMSC-038, ¶ 36 (internal quotation marks and citation

10 omitted).

11   {35}   Franklin was incarcerated and serving a sentence on another offense unrelated

12 to Enriquez’s killing during the entirety of the pretrial delay in this case. Thus, he

13 cannot establish that he was subjected to oppressive pretrial incarceration. See

14 Urban, 2004-NMSC-007, ¶ 17 (“In this case, [the d]efendant was incarcerated on

15 other charges and thus, despite the delay, was not subject to oppressive pretrial

16 incarceration.”). Nonetheless, Franklin asserts that his pretrial incarceration was

17 somehow uniquely oppressive because he was placed in “extreme, restricted

18 ‘lockdown.’” To support this claim, Franklin directs us to allegations offered by his

19 trial counsel about the alleged conditions of imprisonment. This is inadequate. See


                                              18
 1 State v. Fierro, 2014-NMCA-004, ¶ 24, 315 P.3d 319 (“Defendant solely made an

 2 assertion of prejudice through counsel and mere assertions are insufficient to prove

 3 this factor.”); In re Ernesto M., Jr., 1996-NMCA-039, ¶ 10, 121 N.M. 562, 915 P.2d

 4 318 (“An assertion of prejudice is not a showing of prejudice.”). Our independent

 5 review of the record reveals that there is no evidence to support the allegation that the

 6 conditions of Franklin’s imprisonment were somehow “extreme.”

 7   {36}   Franklin does not assert that he suffered undue anxiety or concern while

 8 incarcerated. Rather, he cites rules and cases discussing this type of prejudice. We

 9 will not make arguments for Franklin or guess at what arguments he might have

10 made. See Dominguez v. State, 2015-NMSC-014, ¶ 15, 348 P.3d 183 (“[C]ourts will

11 not [make] arguments on a party’s behalf . . . .”); State v. Guerra, 2012-NMSC-014,

12 ¶ 21, 278 P.3d 1031 (“[T]he appellate court does not review unclear or undeveloped

13 arguments.”). Franklin has not established that he suffered undue anxiety or concern.

14   {37}   Impairment of the defense can be “the loss of any exculpatory witnesses, the

15 deterioration of exculpatory evidence, or any other kind of particularized prejudice

16 to his defense.” Samora, 2013-NMSC-038, ¶ 27, 307 P.3d 328. Franklin does not

17 argue that evidence was lost or witnesses’ memories clouded as a consequence of the

18 delay. Rather, he contends that communication with his appointed attorney was

19 difficult because he was incarcerated in Clayton during the pretrial delay. The State


                                              19
 1 responds that this allegation does nothing to prove Franklin’s defense was impaired

 2 by the delay as Franklin was already incarcerated and serving the remainder of a

 3 sentence on unrelated charges. Thus, the State argues, any difficulties that did arise

 4 due to Franklin’s place of incarceration did not arise from the pretrial delay. We

 5 agree and conclude that Franklin has not established that the delay in this case

 6 impaired his defense.

 7   {38}   Franklin failed to demonstrate that he suffered any of the three recognized

 8 forms of prejudice. Hence, he has not proved that he suffered particularized

 9 prejudice.

10 E.       Balancing the Four Factors

11   {39}   Franklin failed to demonstrate that he suffered particularized prejudice. “To

12 find a speedy trial violation without a showing of actual prejudice, the Court must

13 find that the three other Barker factors weigh heavily against the [s]tate.” Samora,

14 2016-NMSC-031, ¶ 23. The three other factors all weigh only slightly against the

15 State. Thus, the delay in this case did not violate Franklin’s right to a speedy trial.

16   {40}   For the foregoing reasons, Franklin’s convictions are affirmed.

17   {41}   IT IS SO ORDERED.


18                                          ___________________________________
19                                          JUDITH K. NAKAMURA, Chief Justice


                                              20
1 WE CONCUR:


2 __________________________________
3 PETRA JIMENEZ MAES, Justice


4 __________________________________
5 EDWARD L. CHÁVEZ, Justice


6 __________________________________
7 CHARLES W. DANIELS, Justice


8 __________________________________
9 BARBARA J. VIGIL, Justice




                                  21